ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, including newly-cited WO 2015/131987, US 2017/0342311, US 2014/0091262, and CN 102007111 fail to teach or suggest the composition or method as specifically claimed. 
WO 2015/131987 teaches a composition comprising a) at least one N-methyl-N-acylglucamine of formula (I), wherein R1 represents a linear or branched, saturated or unsaturated hydrocarbon chain with 7 to 21 carbon atoms, one or more organic acids of formula (II) and/or the salts thereof, R2-COOM, wherein R2 represents a linear or branched alkyl group or a linear or branched mono- or poly-unsaturated alkenyl group with 5 to 29 carbon atoms, and M represents hydrogen or one or more cations, wherein the cations are present in charge-equalizing amounts, and c) one or more alkanolamines of formula (III), wherein NR1R2R3 R1, R2 and R3 represent hydrogen, a linear or branched alkyl group with 1 to 4 carbon atoms, a cycloalkyl group with 5 to 7 carbon atoms, a linear or branched hydroxyalkyl group with 2 to 5 carbon atoms and 1 or 2 hydroxy groups or a hydroxyether group with 2 to 6 carbon atoms, with the provision that at least one of the groups is a hydroxyalkyl group or a hydroxyether group (abstract).  

US 2017/0342311 teaches a process for inhibiting corrosion in a heavy brine having a density of 1.15 to 2.65 g/cm.sup.3, comprising the step of adding a composition comprising at least one amidoamine, at least one sulfur synergist, and at least one phosphate ester, to the heavy brine having a density of 1.15 to 2.65 g/cm.sup.3 (see cl. 1).  


US 2014/0091262 teaches a method and composition including corrosion inhibiting compounds and compositions useful in applications relating to the production, transportation, storage, and separation of crude oil and natural gas. Additives may include synergistic compounds including compounds that enhance the corrosion performance of the composition. In certain embodiments, the synergistic compound may be a sulfur-containing synergist. Suitable synergist compounds include, but are not limited to, thioglycolic acid, 3,3'-dithiodipropionic acid, thiosulfate, thiourea, 2-mercaptoethanol, L-cysteine, and tert-butyl mercaptan. In one embodiment, the synergistic compound is 2-mercaptoethanol. In certain embodiments, the corrosion inhibiting compositions comprise 3.5% v/v of 2-mercaptoethanol and 20% actives of the corrosion inhibitors as described above. In certain embodiments, the synergistic compound comprises 0.5 wt % of the total formulation (see abstract and [0106]). 
CN 102007111 teaches a compound that can be preferably used in lubricants and fuels as multifunctional stabilizers, that is to say by themselves combined with oxidation resistance, friction, extreme pressure protection and anti-wear effect and corrosion resistance. Additives may include sulfur synergists, for example thiodipropionic acid dilauryl ester or thiodipropionic acid bi-myristyl ester [0171], [0332].

The cited references may include either a compound of “a)” as instantly claimed or a composition including a sulfur synergist “b)” as instantly claimed. However, none of the references alone, or combination, can adequately teach or suggest a composition or process of use for preventing corrosion on metallic oilfield equipment as claimed by the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/2/2022